 



Exhibit 10.14
AIG LOCK-UP AGREEMENT
     THIS AIG LOCK-UP AGREEMENT (this “Agreement”) is dated as of December 27,
2007 by and among NovaRay Medical, Inc., a Delaware corporation (the “Company”),
and certain stockholders of the Company listed on Schedule A attached hereto
(collectively, the “AIG Stockholders”).
     WHEREAS, to induce the Company and the Lead Investor to enter into the
Series A Convertible Preferred Stock Purchase Agreement dated as of the date
hereof (the “Purchase Agreement”) by and among the Company and certain investors
(the “Investors”), the AIG Stockholders have agreed not to sell any shares of
the Company’s common stock (the “Common Stock”) or any securities that may
otherwise be convertible into or exercisable for shares of its Common Stock
(“Convertible Securities” and together with the Common Stock, the “Securities”),
that such AIG Stockholders presently own or may acquire after the date hereof,
except in accordance with the terms and conditions set forth herein. Capitalized
terms used herein without definition shall have the meanings assigned to such
terms in the Purchase Agreement.
     NOW, THEREFORE, in consideration of the covenants and conditions
hereinafter contained, the parties hereto agree as follows:
     1. Restriction on Transfer; Term. The AIG Stockholders hereby agree with
the Company that the AIG Stockholders will not offer, sell, contract to sell,
assign, transfer, hypothecate, pledge or grant a security interest in, or
otherwise dispose of, or enter into any transaction which is designed to, or
might reasonably be expected to, result in the disposition of (whether by actual
disposition or effective economic disposition due to cash settlement or
otherwise by the Company or any affiliate of the Company or any person in
privity with the Company or any affiliate of the Company), directly or
indirectly, any Securities from the period commencing on the Initial Closing and
expiring on the earlier of: (i) Effectiveness Date (as defined in Section 1 of
the Registration Rights Agreement), or (ii) the termination or waiver by the
Company of the obligations of the stockholders set forth in Section 1 of the
Stockholders Lock-Up Agreement (the “Period”). In the event of expiration
pursuant to (ii) above, the Company shall promptly provide the AIG Stockholders
with notice of any such waiver or termination. The restrictions in the first
sentence of this Section 1 shall not apply to (a) shares of Common Stock or
other securities acquired in open market transactions by the AIG Stockholder
after the Initial Closing, (b) a transfer of Securities made in a
privately-negotiated transaction between such AIG Stockholder and the transferee
(the “AIG Transferee”) not involving a sale on the open market or otherwise
through or reportable on the over-the-counter market, NASDAQ or other similar
stock exchange, provided that the AIG Transferee agrees in writing to be bound
by the same restrictions of this Section 1.
     2. Ownership. During the Period, the AIG Stockholders shall retain all
rights of ownership in the Securities, including, without limitation, voting
rights (if any) and the right to receive any dividends, if any, that may be
declared in respect thereof.

1



--------------------------------------------------------------------------------



 



     3. Company and Transfer Agent. The Company is hereby authorized to disclose
the existence of this Agreement to its transfer agent. The Company and its
transfer agent are hereby authorized to decline to make any transfer of
Securities if such transfer would constitute a violation or breach of this
Agreement and the Purchase Agreement.
     4. Notices. All notices, demands, consents, requests, instructions and
other communications to be given or delivered or permitted under or by reason of
the provisions of this Agreement or in connection with the transactions
contemplated hereby shall be in writing and shall be deemed to be delivered and
received by the intended recipient as follows: (i) if personally delivered, on
the business day of such delivery (as evidenced by the receipt of the personal
delivery service), (ii) if mailed certified or registered mail return receipt
requested, four (4) business days after being mailed, (iii) if delivered by
overnight courier (with all charges having been prepaid), on the business day of
such delivery (as evidenced by the receipt of the overnight courier service of
recognized standing), or (iv) if delivered by facsimile transmission, on the
business day of such delivery if sent by 6:00 p.m. in the time zone of the
recipient, or if sent after that time, on the next succeeding business day (as
evidenced by the printed confirmation of delivery generated by the sending
party’s telecopier machine). If any notice, demand, consent, request,
instruction or other communication cannot be delivered because of a changed
address of which no notice was given (in accordance with this Section 4), or the
refusal to accept same, the notice, demand, consent, request, instruction or
other communication shall be deemed received on the second business day the
notice is sent (as evidenced by a sworn affidavit of the sender). All such
notices, demands, consents, requests, instructions and other communications will
be sent to the following addresses or facsimile numbers as applicable.
If to the Company:
Novaray Medical, Inc.
1850 Embarcadero
Palo Alto, CA 94303
Attention: Chief Financial Officer
Tel. No.: (408) 966-5738
Fax No.: (650) 565-8601
With copies to:
Morrison & Foerster, LLP
755 Page Mill Road
Palo Alto, California 94304-1018
Attn: Michael C. Phillips
Facsimile: (650) 494-0792
If to any AIG Stockholder:
          At the address of such AIG Stockholder set forth below the signature
below

2



--------------------------------------------------------------------------------



 



or to such other address as any party may specify by notice given to the other
party in accordance with this Section 4.
     5. Amendment. This Agreement and the obligations of the parties hereunder
may not be modified, amended, altered, supplemented, terminated, waived or
released except (i) by a written agreement executed by each of the parties
hereto, and (ii) written consent of the Lead Investor, which consent shall not
be unreasonably withheld.
     6. Entire Agreement. This Agreement contain the entire understanding and
agreement of the parties relating to the subject matter hereof and supersedes
all prior and/or contemporaneous understandings and agreements of any kind and
nature (whether written or oral) among the parties with respect to such subject
matter, all of which are merged herein. The restrictions placed on the AIG
Stockholders hereunder are no more burdensome than those placed any other
stockholder of the Company who are otherwise subject to a lock-up agreement with
the Company.
     7. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of New York applicable to agreements made
and to be performed in that state, without regard to any of its principles of
conflicts of laws or other laws which would result in the application of the
laws of another jurisdiction. This Agreement shall be construed and interpreted
without regard to any presumption against the party causing this Agreement to be
drafted.
     8. Waiver of Jury Trial. EACH OF THE PARTIES HEREBY UNCONDITIONALLY AND
IRREVOCABLY WAIVES THE RIGHT TO A TRIAL BY JURY IN ANY ACTION, SUIT OR
PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY. EACH OF THE PARTIES UNCONDITIONALLY AND IRREVOCABLY
CONSENTS TO THE EXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK
LOCATED IN NEW YORK COUNTY AND THE FEDERAL DISTRICT COURT FOR THE SOUTHERN
DISTRICT OF NEW YORK WITH RESPECT TO ANY SUIT, ACTION OR PROCEEDING ARISING OUT
OF OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY, AND
EACH OF THE PARTIES HEREBY UNCONDITIONALLY AND IRREVOCABLY WAIVES ANY OBJECTION
TO VENUE IN NEW YORK COUNTY OR SUCH DISTRICT, AND AGREES THAT SERVICE OF ANY
SUMMONS, COMPLAINT, NOTICE OR OTHER PROCESS RELATING TO SUCH SUIT, ACTION OR
OTHER PROCEEDING MAY BE EFFECTED IN THE MANNER PROVIDED IN SECTION 4.
     9. Severability. The parties agree that if any provision of this Agreement
be held to be invalid, illegal or unenforceable in any jurisdiction, that
holding shall be effective only to the extent of such invalidity, illegally or
unenforceability without invalidating or rendering illegal or unenforceable the
remaining provisions hereof, and any such invalidity, illegally or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction. It is the intent of the
parties that this Agreement be fully enforced to the fullest extent permitted by
applicable law.

3



--------------------------------------------------------------------------------



 



     10. Binding Effect; Assignment. This Agreement and the rights and
obligations hereunder may not be assigned by any party hereto without the prior
written consent of the other parties hereby. This Agreement shall be binding
upon and shall inure to the benefit of the parties hereto and their respective
successors and permitted assigns.
     11. Headings. The section headings contained in this Agreement (including,
without limitation, section headings and headings in the exhibits and schedules)
are inserted for reference purposes only and shall not affect in any way the
meaning, construction or interpretation of this Agreement. Any reference to the
masculine, feminine, or neuter gender shall be a reference to such other gender
as is appropriate. References to the singular shall include the plural and vice
versa.
     12. Counterparts. This Agreement may be executed in two or more
counterparts, and by the different parties hereto in separate counterparts, each
of which when executed shall be deemed to be an original, and all of which, when
taken together, shall constitute one and the same document. This Agreement shall
become effective when one or more counterparts, taken together, shall have been
executed and delivered by all of the parties.
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

4



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above herein.

            NOVARAY MEDICAL, INC.
      By:   /s/ Jack Price       Name:   Jack Price        Title:   CEO     

5



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above herein.

          AIG HORIZON PARTNERS FUND, L.P.,
as a Lender

By: AIG Horizon Partners GP, L.P., its General Partner

By: AIG Horizon Partners LLC, its General Partner

By: AIG Global Investment Corp., its Managing Member
      By:   /s/ F.T. Chong       Name:   F.T. Chong       Title:   Managing
Director      

Address for Notices:
277 Park Avenue, 43rd Floor
New York, New York 10172
Attn: F.T. Chong
Fax: (646) 857-8842

6



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above herein.

          AIG HORIZON SIDE-BY-SIDE FUND, L.P.,as a Lender

By: AIG Horizon SBS GP, L.P.,
its General Partner

By: AIG Horizon Partners, LLC,
its General Partner

By: AIG Global Investment Corp.,
its Managing Member
      By:   /s/ F.T. Chong       Name:   F.T. Chong       Title:   Managing
Director      

Address for Notices:
277 Park Avenue, 43rd Floor
New York, New York 10172
Attn: F.T. Chong
Fax: (646) 857-8842

7



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above herein.

          AIG PRIVATE EQUITY PORTFOLIO, L.P.,
as a Lender

By: AIG PEP GP, L.P., its General Partner

By: AIG PEP, LLC, its General Partner

By: AIG Global Investment Corp., its Sole Member
      By:   /s/ F.T. Chong       Name:   F.T. Chong       Title:   Managing
Director      

Address for Notices:
277 Park Avenue, 43rd Floor
New York, New York 10172
Attn: F.T. Chong
Fax: (646) 857-8842

8



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above herein.

          AIU INSURANCE COMPANY,
as a Lender

By: AIG Global Investment Corp.,
its investment advisor
      By: /s/ F. T. Chong       Name:  F. T. Chong       Title:  Managing
Dircetor      

Address for Notices:
277 Park Avenue, 43rd Floor
New York, New York 10172
Attn: F.T. Chong
Fax: (646) 857-8842

9



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above herein.

          COMMERCE AND INDUSTRY INSURANCE COMPANY,
as a Lender

By: AIG Global Investment Corp.,
its investment advisor
      By:  /s/ F. T. Chong       Name:  F. T. Chong       Title:  Managing
Director      

Address for Notices:
277 Park Avenue, 43rd Floor
New York, New York 10172
Attn: F.T. Chong
Fax: (646) 857-8842

10



--------------------------------------------------------------------------------



 



Schedule A

      AIG STOCKHOLDER   SECURITIES BENEFICIALLY OWNED
1. AIG Horizon Partners Fund, L.P.
  Common Shares: 70,464
Series A Preferred Shares: 21,924
Series A Warrants: 7,308
 
   
2. AIG Horizon Side-By-Side Fund, L.P.
  Common Shares: 157,443
Series A Preferred Shares: 48,986
Series A Warrants: 16,328
 
   
3. AIG Private Equity Portfolio, L.P.
  Common Shares: 123,312
Series A Preferred Shares: 38,367
Series A Warrants: 12,789
 
   
4. AIU Insurance Company
  Common Shares: 371,037
Series A Preferred Shares: 115,443
Series A Warrants: 38,481
 
   
5. Commerce and Industry Insurance Company
  Common Shares: 378,744
Series A Preferred Shares: 218,224
Series A Warrants: 72,741

 